DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the application filed 12 February 202o and the preliminary amendment filed 21 October 2020.
Claims 1-20 are pending. Claims 1, 15, and 19 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 February 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed 12 February 2020 are accepted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 10-13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boenau et al. (US 9053190, patented 9 June 2015) and further in view of Lucidpress Online Print Digital Publishing Software (provided by applicant’s IDS, hereafter Lucidpress).
As per independent claim 1, Boenau, which is analogous to the claimed invention because it is directed toward creating a custom publication, discloses:
providing a network application (Figure 1, item 125; column 5, lines 7-10) that maintains an editable draft issue comprising a plurality of draft articles (column 1, lines 39-61)

provide the published issue to one or more electronic devices (column 1, lines 39-61; column 2, lines 17-18)
Boenau fails to specifically disclose a cloud-based application. However, Lucidpress, which is analogous to the claimed invention because it is directed toward generating a custom publication, discloses a cloud-based application (page 9). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lucidpress with Boenau, with a reasonable expectation of success, as it would have allowed a user to create a customized publication from a cloud-based application. This would have enabled the user to access contents stored in a cloud environment to create the publication, thereby conserving memory space on his/her device.
As per dependent claim 2, Boenau and Lucidpress disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Boenau discloses wherein:
each of the plurality of draft articles comprises an article classification and a table of contents indicator (column 9, lines 1-8; column 12, lines 26-35: Here, articles are classified. Additionally, the articles contain sequence metadata that specifies their placement within the table of contents)
the instructions, when executed, are configured to cause the processing circuitry to:
	determine a subset of the plurality of draft articles to be included in a table of contents based on the article classification and table of contents indicator of each draft article of the plurality of draft articles (column 12, lines 36-47: Here, a table of contents with articles is determined)
	determine an order of articles within the subset of the plurality of draft articles based on the article classification of each article of the subset of the plurality of draft articles (column 9, lines 1-8: Here, the sequence metadata specifies the order of articles)
	generate a draft table of contents for the draft issue indicative of the subset of the plurality of draft articles and the determined order (column 12, lines 36-47)
As per dependent claim 3, Boenau and Lucidpress disclose wherein the instructions, when executed, are configured to cause the processing circuitry to:
receive user input to modify the order of articles in the draft table of contents, add or delete a section in the draft table of contents, or both (column 9, lines 1-8; column 15, lines 54-67)
As per dependent claim 5, Boenau and Lucidpress disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Boenau fails to specifically disclose wherein the plurality of draft articles comprises one or more advertisements. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that publishing advertisements was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known Boenau, with a reasonable expectation of success, as it would have enabled a user to include advertisement contents in order to generate revenue. This would have provided the user with the ability to monetize his/her publication.
As per dependent claim 6, Boenau and Lucidpress disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Boenau fails to specifically disclose wherein the subset of the plurality of draft articles only includes draft articles of the plurality of draft articles other than the one or more advertisements. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that tables of contents include positional information for articles but do not include positional information (page numbers) for advertisements. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Boenau, with a reasonable expectation of success, as it would have enabled a user to view a table of contents for articles and navigate to articles independent of advertisement contents. This would have allowed a user to easily access article contents.
As per dependent claim 7, Boenau and Lucidpress disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Boenau discloses:
generating a draft table of contents indicative of at least a portion of the plurality of draft articles (column 12, lines 36-47)
generate a published table of contents indicative of at least a portion of the plurality of published articles, wherein the published table of contents is different than the draft table of contents (column 9, lines 23-29: Here, the pages are reformatted to layout within the final table of contents)
As per dependent claim 10, Boenau and Lucidpress disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Boenau discloses wherein the instructions, when executed, are configured to cause the processing circuitry to generate a second draft issue (column 12, lines 11-25: Here, each edit creates a new draft of content for a second issue).
As per dependent claim 11, Boenau and Lucidpress disclose the limitations similar to those in claim 10, and the same rejection is incorporated herein. Boenau discloses identifying one or more articles eligible to be included in the second draft issue based on channel associated with credentials of a user (column 4, lines 43-57; column 8, lines 26-47: Here, a user’s credentials identify whether they are able to edit contents. Additionally, a user is able to view contents available to include/edit).
As per dependent claim 12, Boenau and Lucidpress discloses the limitations similar to those in claim 11, and the same rejection is incorporated herein. Boenau discloses wherein the instructions, when executed, are configured to:
receive user input regarding a portion of the one or more articles (column 12, lines 11-35)
	add the portion of the one or more articles to the second draft issue (column 12, lines 11-35)
	receive user input regarding an order of the portion of the one or more articles (column 12, lines 11-35)
	arrange the portion of the one or more articles in the order indicated by the user input (column 12, lines 11-35)
	As per dependent claim 13, Boenau and Lucidpress disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Boenau discloses wherein:
	the draft issue comprises a first plurality of identifiers indicating the plurality of draft articles (column 6, lines 31-46)
	the published issue comprises a second plurality of identifiers indicating the plurality of published articles, wherein the second plurality of identifiers indicates different data than the first plurality of identifier (column 6, lines 31-46)
	As per independent claim 15, Boenau discloses a publishing system comprising processing circuitry configured to:
	receive content from one or more content providers, wherein the content comprises one or more articles (Figure 1, item 125; column 1, lines 39-61)
	generate a draft issue comprising a first set of data indicative of the one or more articles (column 1, lines 39-61)
	generate a published issue based on the draft issue, wherein the published issue comprises a second set of data that is different than the first set of data and indicative of the one or more articles (column 6, lines 31-46)
	provide the published issue for display on an electronic device (column 1, lines 39-61; column 2, lines 17-18)
Boenau fails to specifically disclose a cloud-based application. However, Lucidpress, which is analogous to the claimed invention because it is directed toward generating a custom publication, discloses a cloud-based application (page 9). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lucidpress with Boenau, with a reasonable expectation of success, as it would have allowed a user to create a customized publication from a cloud-based application. This would have enabled the user to access contents stored in a cloud environment to create the publication, thereby conserving memory space on his/her device.
	As per dependent claim 16, Boenau and Lucidpress disclose the limitations similar to those in claim 15, and the same rejection is incorporated herein. Boenau discloses locking the draft issue from being edited after generating the published issue (column 13, lines 35-51).
With respect to claim 19, the applicant discloses the limitations similar to those in claim 15. Claim 19 is similarly rejected.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Boenau and Lucidpress and further in view of Gill et al. (US 6005560, patented 21 December 1999, hereafter Gill).
As per dependent claim 4, Boenau and Lucidpress disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Boenau fails to specifically disclose sending a notification to update the draft table of contents after a draft article, a published article, the draft issue, or the published issue has been modified.	
However, Gill, which is analogous to the claimed invention because it is directed toward project management and control, discloses sending a notification to update the draft table of contents after a draft article, a published article, the draft issue, or the published issue has been modified (Figure 3, item 32; column 8, line 46- column 9, line 16). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gill with Boenau, with a reasonable expectation of success, as it would have allowed a user to be notified that contents have been modified. This would have enabled the user to access the updated content.

Claims 8-9, 14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boenau and Lucidpress and further in view of Giraudy et al. (US 2013/0151231, published 13 June 2013, hereafter Giraudy).
As per dependent claim 8, Boenau and Lucidpress disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Boenau fails to specifically disclose wherein the plurality of published articles comprises:
at least one issue-specific article that is only viewable within the published issue
at least one issue-independent article is viewable outside of the published issue
However, Giraudy, which is analogous to the claimed invention because it is directed toward maintaining different versions of content, discloses wherein the plurality of published articles comprises:
at least one issue-specific article that is only viewable within the published issue (paragraphs 0068-0069)
at least one issue-independent article is viewable outside of the published issue (paragraph 0068-0069: Here, a published article is published online by the knowledge manager. The knowledge manager may then create an issue-independent article which is editable. This editable version is viewable outside the published issue while the published article remains unmodified)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Giraudy with Boenau, with a reasonable expectation of success, as it would have allowed a user to edit a draft content independent of the published article. This would have allowed for the published contents to remain the same while allowing for editing. Thereby allowing for updating of a document.
As per dependent claim 9, Boenau, Lucidpress, and Giraudy disclose the limitations similar to those in claim 8, and the same rejection is incorporated herein. Giraudy discloses:
determine whether an outside article corresponding to the at least one issue-independent article has been published (paragraphs 0068-0069)
upon determining that the outside article has been published, provide an indication on a representation of the at least one issue-independent article that the outside article has been published (paragraphs 0068-0069)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Giraudy with Boenau, with a reasonable expectation of success, as it would have allowed a user to edit a draft content independent of the published article. This would have allowed for the published contents to remain the same while allowing for editing. Thereby allowing for updating of a document.
As per dependent claim 14, Boenau and Lucidpress disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Boenau fails to specifically disclose:
receive user input to modify at least one draft article of the plurality of draft articles after generating the published issue
modify the at least one draft article of the plurality of draft articles without modifying a corresponding published article of the plurality of published articles
However, Giraudy discloses:
receive user input to modify at least one draft article of the plurality of draft articles after generating the published issue (paragraph 0067-0068)
modify the at least one draft article of the plurality of draft articles without modifying a corresponding published article of the plurality of published articles (paragraph 0067-0068)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Giraudy with Boenau, with a reasonable expectation of success, as it would have allowed a user to edit a draft content independent of the published article. This would have allowed for the published contents to remain the same while allowing for editing. Thereby allowing for updating of a document.
As per dependent claim 17, Boenau, Lucidpress, and Giraudy disclose the limitations similar to those in claim 16, and the same rejection is incorporated herein. Boenau fails to specifically disclose:
receive a request to unlock the draft issue for editing from a user
unlock the draft issue for editing based on credentials of user
receive user input indicative of one or more modifications to the draft issue
modify the published issue based on the one or more modifications to the draft issue indicated
However, Giraudy discloses:
receive a request to unlock the draft issue for editing from a user (paragraphs 0067-0068)
unlock the draft issue for editing based on credentials of user (paragraphs 0067-0068)
receive user input indicative of one or more modifications to the draft issue (paragraphs 0067-0068)
modify the published issue based on the one or more modifications to the draft issue indicated (paragraphs 0067-0068)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Giraudy with Boenau, with a reasonable expectation of success, as it would have allowed a user to edit a draft content independent of the published article. This would have allowed for the published contents to remain the same while allowing for editing. Thereby allowing for updating of a document.
As per dependent claim 18, Boenau, Lucidpress, and Giraudy disclose the limitations similar to those in claim 17, and the same rejection is incorporated herein. Boenau discloses wherein the processing circuitry is configured to update the draft table of contents based on the published issue after receiving the request to unlock the draft issue for editing (column 9, lines 1-8 and column 12, lines 36-47).
As per dependent claim 20, Boenau and Lucidpress disclose the limitations similar to those in claim 19, and the same rejection is incorporated herein. Boenau fails to specifically disclose:
receiving a user input indicative of a modification to an outside article different from the at least one issue-independent article and the at least one issue-specific article
determining that the outside article is related to one or more of the at least one issue-independent article
modifying a portion of the second set of data determined to be related to the one or more of the at least one issue-independent article
However, Giraudy discloses:
receiving a user input indicative of a modification to an outside article different from the at least one issue-independent article and the at least one issue-specific article (paragraphs 0067-0068)
determining that the outside article is related to one or more of the at least one issue-independent article (paragraphs 0067-0068)
modifying a portion of the second set of data determined to be related to the one or more of the at least one issue-independent article (paragraphs 0067-0068)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Giraudy with Boenau, with a reasonable expectation of success, as it would have allowed a user to edit a draft content independent of the published article. This would have allowed for the published contents to remain the same while allowing for editing. Thereby allowing for updating of a document.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144